By the Court.
The direction of the Judge to the Jury, is affirmed ; the plaintiff had a right to treat the receipt as a nullity, and proceed to prosecute her-claim against the estate of Samuel Murdock, as though no set-off had been made : the error having been detested, before the estate was settled, it was the duty of Hanford, as executor, to satisfy the plaintiff’s claim 5 and defendant, as surety, stands responsible, and is not discharged by the receipt.
Motion dismissed; and Judgment rendered on verdict.